Citation Nr: 1128113	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for chronic disability manifested by premature ventricular contractions (PVC). 

3.  Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from October 1994 to August 1998.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2007.  

Further, the initial February 2006 rating decision also denied entitlement to service connection for right knee condition, bilateral plantar fascitis and asthma, and the Veteran's notice of disagreement indicated that she wished to also appeal these  issues.  However, a subsequent rating decision in November 2007 granted service connection for these disabilities.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

The medical evidence shows that although the Veteran specifically raised a claim of entitlement for service connection for arthralgia of the hands, there is medical evidence that she has carpal tunnel syndrome, which could be associated with the same symptoms.  The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Accordingly, given that symptoms of the hands and wrists can overlap, the Board has recharacterized the issues as set forth on the front page of this decision to include an issue of entitlement to service connection for carpal tunnel syndrome as separate from her claim for bilateral hand disability.

The issue of entitlement to service connection for carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral hand disability for purposes of service connection.

2.  The Veteran has occasional premature ventricular contractions which are not manifestations of any chronic disability.  


CONCLUSIONS OF LAW

1.  Bilateral hand disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Chronic disability manifested by premature ventricular contractions was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).


Duty to Notify

The record shows that in a November 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in November 2005, which was prior to the February 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, a March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hand Disability

The Veteran is seeking service connection for bilateral hand disability.  Service treatment records showed that in an October 1997 report of medical history, the Veteran indicated that she had a history of arthritis, rheumatism or bursitis.  Under the physician's notes, it was observed that the Veteran reported joint pain and stiffness of the hands.  However, no specific injury to the hands was identified and service treatment records are silent with respect to any injuries to the hands.  In a December 1997 treatment, it was noted that the Veteran complained of small/medium/large joint pain.  There was no evidence of inflammatory arthritis and posttraumatic arthralgias was diagnosed.  A March 1998 Medical Evaluation Board again showed a finding of posttraumatic arthralgias.  
 
The first post service medical evidence of any sort of hand disability is a January 2002 private treatment record where the Veteran reported right wrist and arm pain.  The assessment was right forearm tendinitis and right early carpal tunnel syndrome.  As discussed in the introduction above, the issue of service connection for carpal tunnel syndrome is being remanded for further development.  

A February 2001 private treatment record showed that the Veteran was bitten on her finger by a bird a few days prior and it was getting infected.  The assessment was cellulitis and Keflex was prescribed.  The remaining private treatment records are silent with respect to any bilateral hand disability.  VA treatment records are also silent with respect to any bilateral hand disability.  

In her statements of record, the Veteran asserted that she was seen several times in service for arthralgia.  She has claimed that she had continued to experience pain in her hands that she reported in service.  She worked as a laboratory technician until September 2005, which involved a great deal of repetitive motion of the hands and fingers.  She continued that her hand pain gave her trouble sleeping at night.  In addition to being a lab technician, the record indicates that the Veteran was also a student nurse at the VA at one point.  

The Veteran was afforded a VA examination in September 2007.  The claims file was reviewed.  The Veteran reported bilateral hand pain, but could not say when she developed her symptoms.  The examiner indicated that service treatment records were silent as to any symptomatology of the hands.  It was noted that between 2001 and 2005, she worked as a lab technician and she was quite symptomatic during that period due to having to uncap and cap numerous sample bottles.  She denied numbness, tingling or dropping objects.  Physical examination of the hands, showed no anatomical defects.  There was no muscle atrophy.  Vascular, neurological and motor examinations were normal.  Dexterity and fine motor function also appeared normal.  The diagnosis was normal bilateral hand examination.  There was insufficient clinical evidence to warrant a diagnosis of a hand condition or residuals thereof.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Based on a thorough review of the evidence, the Board finds that there is no evidence of a current disability for which VA compensation may be awarded.  After thoroughly examining the Veteran and reviewing the claims file, the September 2007 VA examiner stated that he could not diagnosis a bilateral hand disability as the examination was normal.  Importantly, although the Veteran did complain of small joint pain in service, there was no specific injury or diagnosis pertaining to the hands.  The Board recognizes that posttraumatic arthralgia was found, but again, it appeared to be just a general finding of joint pain that did not specifically address the hands.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Board recognizes that the Veteran has reported hand pain, but pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is not competent to diagnosis a current orthopedic or neurologic disability.  The Board finds that necessary medical experience is required to diagnosis a medical disability.  Although the Veteran was a student nurse and lab technician, she still does not have the necessary medical training to diagnosis an orthopedic or neurologic disability.  

The only diagnosis or record pertaining to the hands/wrists is carpal tunnel syndrome is addressed in the Remand section below.  Consequently, absent evidence of a diagnosed disability of the hands, service connection must be denied.  A preponderance of the evidence is against the Veteran's claim for bilateral hand   disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Premature Ventricular Contractions  (PVC)

The Veteran is also seeking service connection for PVC.  Service treatment records showed that the Veteran complained of an erratic heartbeat.  She underwent an echocardiogram in January 1996, which showed mildly thickened anterior leaflet of the mitral valve without mitral valve prolapse and with trivial mitral regurgitation and a normal left atrial size; otherwise normal.  A September 1996 record showed that the Veteran had an extensive evaluation with showed a normal chest x-ray and  echocardiogram.  The Holter monitoring test was negative for arrhythmias.  Further a December 1997 cardiology consult showed that the Veteran had periodic palpitations secondary to PVC.  However, she had a structurally normal heart by examination, EKG and echocardiogram.  There was no arrhythmia by Holter and no evidence of organic heart disease.  No further cardiac testing was needed.  The Veteran underwent a Medical Evaluation Board in March 1998, which noted the normal cardiology consult and, in turn, found no cardiac diagnosis.    

Post service private treatment records showed that in November 2001, the Veteran complained of an irregular heart rate.  The examiner noted that her pulse appeared to be irregular.  However, by the time the Veteran was attached to an EKG, the heart rate was normal again.  The assessment was irregular heart rate.  

VA treatment records have also been associated with the claims file and reviewed.  July 2006 records showed that the Veteran reported to the emergency room complaining of heart pounding/pain.  However, physical examination was unremarkable except for ectopic beat, no ST changes were noted.  Cardiac lab was negative.  The diagnosis was atypical chest pain.  Veteran expressed concern about a heart murmur, but it was not appreciated on examination.  An August 2006 cardiac stress test showed no evidence of significant coronary artery disease.  A May 2007 record again showed an assessment of paroxysmal ventricular contractions with possible supraventricular tachycardia, though never documented.  

In her statements of record, the Veteran has asserted that she first started experiencing irregular palpitations in service.  She indicated that the attacks had grown in frequency and intensity and left her feeling weak, light-headed and exhausted.  She also asserted that she first began having the problems after taking an allergy medication known as Seldane in service.  She indicated that this drug had been taken off the market for causing heart problems.    

At the September 2007 VA examination, the Veteran reported that she experienced skipped or irregular heartbeats while in service.  She had an extensive evaluation in 1997, including an EKG, echocardiogram and Holter monitor, and was diagnosed with premature ventricular contractions.  She had continued to have this condition.  It was noted that in September 2006, she had an extensive cardiac evaluation at the VA with normal EKG, echocardiogram and cardiac stress test.  After reviewing the claims file and examining the Veteran, the diagnosis was premature ventricular contractions with a normal cardiac stress test, echocardiogram and EKG.  

Again, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

There is no question that the Veteran suffers occasional premature ventricular contractions.  The Board acknowledges that service treatment records and post service treatment records, including the September 2007 VA examination showed a diagnosis of PVC.  However, the preponderance of the evidence is against a finding that the PVCs are manifestations of any underlying chronic disability.  Importantly, all cardiac testing in service and after service has been normal.  There has been no objective finding of any chronic heart disability for compensation purposes.  Again, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

Again, when applying the case law discussed above, the Veteran is not competent to diagnosis a current organic heart disability.  The Board finds that necessary medical experience is required to diagnosis such a medical disability.  Although the Veteran was a student nurse and lab technician, she still does not have the necessary medical training to diagnosis a cardiovascular  disability.  

Thus, given the absence of a current objective finding of a heart disability for VA compensation purposes, a preponderance of the evidence is against the Veteran's claim.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hand disability and for premature ventricular contractions is not warranted.  To this extent, the appeal is denied. 


REMAND

The present appeal also involves the issue of entitlement to service connection for carpal tunnel syndrome.  As noted above, a January 2002 private treatment record diagnosed right carpal tunnel syndrome.  However, the September 2007 VA examination did not specifically address this disability.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine whether she has carpal tunnel syndrome related to service.  

In light of the need to remand, the RO should also obtain VA treatment records from August 2007 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from August 2007 to the present. 

2.  Thereafter, the Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of any currently manifested carpal tunnel syndrome.  The claims file must be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished.  After examining the Veteran and reviewing the claims file, the examiner should clearly indicate whether the Veteran suffers from carpal tunnel syndrome.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the carpal tunnel syndrome is related to service.  In offering an opinion, the examiner should specifically address the complaints of small joint pain in service and the finding of posttraumatic arthralgia.  A detailed rationale for all opinions expressed should be provided.   

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


